DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action on the merits.  Claims 1-21 and add claim 22 are currently pending and are addressed below.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 07/12/2021 and 12/01/2021 are being considered by the examiner.

Response to Arguments
3.	Applicant’s arguments, with regards to claims 1, 8 and 15, filed on 05/16/2022. Have been fully considered but they are not persuasive.
On page 14-16 of the applicant response, the applicant argues that Recksiek does teach “attempt to move the first control surface to the second position”, Examiner respectfully disagrees, Recksiek describes the system includes an adjustment device includes a first load sensor, on the input side of the actuator for determining the load arising on the input side due to actuation of the adjustment flap, and a second load sensor, on the output side of the actuator for determining the load arising on the output side due to actuation, where a position sensor can generally be arranged on the adjustment kinematics to acquire the position of the adjustment flap; and each of the adjustment devices A11, A12, B11, B12, A21, A22, B21, B22 has an actuator, adjustment kinematics VK for kinematically coupling the actuator 20 to the adjustment flap, and an optional position sensor 22, where the adjustment device adjusts the flaps base on the detect sensor data, that means the adjustment flap which adjust the faulty flap to second position. Please see detailed rejection below. 

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claim 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10450055.
 
Instant application 16/658359
U.S. Patent No. 10450055.
An apparatus comprising : 
a collection engine, and wherein: the collection engine is to: 
obtain first monitoring information corresponding to a first set of control surfaces, the first set including the first control surface on a first side of the aircraft and the second control surface on a second side of the aircraft, the second side opposite the first side; and 
obtain second monitoring information corresponding to a second set of the control surfaces, the second set including a third control surface on the first side and a fourth control surface on the second side; and the non-responsive component detector is to determine the position difference based on at least one of the first monitoring information or the second monitoring information (claim 3)

a non-responsive component detector to determine a position difference between a first position of a first control surface of an aircraft and a second position of a second control surface of the aircraft, the first position lagging the second position, and 
a command generator, in response to determining that the position difference satisfies a threshold, 


- 53 -PATENT Attorney Docket No. 16-2901-US-CNTthe non-responsive component detector is to determine a second position difference between a third position of the first actuator and a fourth position of the second actuator, the third position lagging the fourth position; and in response to the second position difference satisfying a second threshold, (claim 6)


a command generator to deactivate a first set of control surfaces while a second set of the control surfaces remains active, the first set of the control surfaces including the first control surface on a first side of the aircraft and the second control surface on a second side of the aircraft, the second set different from the first set, the deactivating (claim 2)













cease movement of the second actuator; attempt to move the first actuator to the fourth position; and cease movement of the first actuator when moved to the fourth position (claim 6)

cease movement of the second control surface at the second position: 
attempt to move the first control surface to the second position: and 
cease movement of the first control surface when moved to the second position.




An apparatus comprising:

 a collection engine to: 



obtain first monitoring information corresponding to a first set of control surfaces of an aircraft, the first set including a first control surface on a first side of the aircraft and a fourth control surface on a second side of the aircraft, the second side opposite the first side, the first control surface including a first actuator and a second actuator; and 
obtain second monitoring information corresponding to a second set of control surfaces of the aircraft, the second set including a second control surface on the first side and a third control surface on the second side; 





determine when a first position difference between a first position of the first control surface and a second position of the fourth control surface satisfies a first threshold based on at least one of the first or the second monitoring information, the first position lagging the second position, the determining including: 

calculating a second position difference between a third position of the first actuator and a fourth position of the second actuator; and comparing the second position difference to a second threshold; 

a command generator to deactivate the first set while the second set remains active when at least one of (1) the first position difference satisfies the first threshold or (2) the second position difference satisfies the second threshold based on the comparison, the command generator is to deactivate the first set by: 

ceasing movement of the fourth control surface at the second position; 
attempting to move the first control surface to the second position by: 
ceasing movement of the second actuator at the fourth position when the third position lags the fourth position; 
attempting to move the first actuator to the fourth position; and 
ceasing movement of the first actuator when moved to the fourth position; and 
ceasing movement of the first control surface when moved to the second position.



6.	Although the claim 1 at issue are not identical, they are not patentably distinct from each other because the claims in the instant application recites substantially the same limitations of apparatus of claim 1 of the U.S. Patent No. US10450055.
Except claim 1 is missing the limitations in claim 2, 3 and 6 including: the collection engine the data of first, second, third and fourth control surface; and computing a  second position difference between a third position of the first actuator and a fourth position of the second actuator; and comparing the second position difference to a second threshold; and ceasing movement of the fourth control surface at the second position; attempting to move the first control surface to the second position by: 
ceasing movement of the second actuator at the fourth position when the third position lags the fourth position. It is obvious to have engine data to collect various control surfaces; and second position difference between a third position of the first actuator and a fourth position of the second actuator and compare it to a threshold; and ceasing movement of the fourth control surface at the second position; attempting to move the first control surface to the second position by: ceasing movement of the second actuator at the fourth position when the third position lags the fourth position. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to have modified claim 1 of the instant application to includes the limitations of claims 2, 3 and 6 in order to enhance aircraft safety. 
7.	Following same analysis of claim 1 as discussed above, claim 8 of instant application at issue are not identical, they are not patentably distinct from each other because the claims in the instant application recites substantially the same limitations of the CRM claim 12 of U.S. Patent No. 10450055. Except claim 8 is missing similar limitations of (claims 9, 10 and 13) as discussed in above, however,  It is obvious to have engine data to collect various control surfaces; and second position difference between a third position of the first actuator and a fourth position of the second actuator and compare it to a threshold; and ceasing movement of the fourth control surface at the second position; attempting to move the first control surface to the second position by: ceasing movement of the second actuator at the fourth position when the third position lags the fourth position. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to have modified claim 8 of the instant application to includes the limitations of claims 9, 10 and 13 in order to enhance aircraft safety.
8.	Following same analysis of claim 1 as discussed above, claim 15 of instant application at issue are not identical, they are not patentably distinct from each other because the claims in the instant application recites substantially the same limitations of the method claim 6 of U.S. Patent No. 10450055. Except claim 15 is missing similar limitations of (claims 16, 17 and 20) as discussed in above, however,  It is obvious to have engine data to collect various control surfaces; and second position difference between a third position of the first actuator and a fourth position of the second actuator and compare it to a threshold; and ceasing movement of the fourth control surface at the second position; attempting to move the first control surface to the second position by: ceasing movement of the second actuator at the fourth position when the third position lags the fourth position. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to have modified claim 15 of the instant application to includes the limitations of claims 16, 17 and 20 in order to enhance aircraft safety.

9.	Following same analysis of claim 1 as discussed above, the claim 22 at issue is not identical, they are not patentably distinct from each other because the claims in the instant application recites substantially the same limitations of apparatus of claim 1 as discussed in above, however,  It is obvious to have engine data to collect various control surfaces; and ceasing movement of the fourth control surface at the second position; attempting to move the first control surface to the second position by: ceasing movement of the second actuator at the fourth position when the third position lags the fourth position. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to have modified claim 22 of the instant application to includes the limitations discussed above in order to enhance aircraft safety.


Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 22 recites “a first control surface on a first side of an aircraft and a second control surface on a second side of the aircraft” it is unclear if the first side and second side are perpendicular plane to teach other or in same plane in the opposite side of the aircraft. Hence this limitation renders claim to be indefinite. 


Claim Interpretation
11.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

12.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“non-responsive component detector” in claims 1, 3, 4, 5 and 6.
“command generator” in claims 1, 2, 4, 5, 6 and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

A review of the specification for support of the “command generator” and “non-responsive component detector”  [059] “the example non-responsive component detector 510, the example difference calculator 520, the example command generator 530, the example alert generator 540, the example database 550 and/or, more generally, the example ASM 100 could be implemented by one or more analog or digital circuit(s), logic circuits, programmable processor(s), application specific integrated circuit(s) (ASIC(s)), programmable logic device(s) (PLD(s)) and/or field programmable logic device(s) (FPLD(s))”.

Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
16.	Claims 1, 3, 6-8, 10, 13-15, 17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over US2011/0255968 to Recksiek.
17.	Regarding claims 1, 8 and 15, Recksiek discloses a method, non-transitory computer readable storage medium comprising instructions and an apparatus (see at least [¶ 49-70 & 90-93] and Figs. 1 & 4a) comprising: 
a non-responsive component detector to determine a position difference between a first position of a first control surface of an aircraft and a second position of a second control surface of the aircraft, the first position lagging the second position (the system includes sensors that determine the position of first and second landing flaps (A1 & A2)/control surfaces and these position data is transmitted to monitor 5/controller, where the monitor determine the position difference of the flaps positions, that means one of the flap is lagging the other flap see at least [¶ 36-38 & 51-59] and Fig. 1), and 
a command generator, in response to determining that the position difference satisfies a threshold (the controller/ monitor compare the position difference to a predetermine level/threshold see at least [¶ 38]), the command generator is to: 
attempt to move the first control surface to the second position (the system includes an adjustment device includes a first load sensor, on the input side of the actuator for determining the load arising on the input side due to actuation of the adjustment flap, and a second load sensor, on the output side of the actuator for determining the load arising on the output side due to actuation, where a position sensor can generally be arranged on the adjustment kinematics to acquire the position of the adjustment flap; and each of the adjustment devices A11, A12, B11, B12, A21, A22, B21, B22 has an actuator, adjustment kinematics VK for kinematically coupling the actuator 20 to the adjustment flap, and an optional position sensor 22, where the adjustment device adjusts the flaps base on the detect sensor data, that means the adjustment flap which adjust the faulty flap to second position see at least [¶ 13-17, 26-28, 57-58, 83 & 93]); and 
cease movement of the first control surface when moved to the second position (the system lock the adjustment flap in its current adjustment state/current position that means cease movement of the flap once moved to second position see at least [¶93 & 95]).  
Recksiek does not explicitly disclose cease movement of the second control surface at the second position.
However, Recksiek discloses sensors that detect position of the flaps and the monitor determine the position difference of the flaps position and the system includes an adjustment device that is coupled to an adjustment flap adjust the position of the flap so the flaps are symmetrical (see at least [¶ 49-70 & 90-93]), that means the system cease movement of the flap and move another flap in order to arrange symmetry of the flaps. Therefore, from Recksiek own teaching. It would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to have the controller cease the movement of the first flap in the second position to achieve the flaps symmetry in order to enhance the safety.
18.	Regarding claims 3, 10 and 17, Recksiek discloses further including a collection engine (local data concentrator rdc see at least [¶ 49, 66] and Figs. 4a), and wherein: the collection engine is to: 
obtain first monitoring information corresponding to a first set of control surfaces (position sensors 22 detect data of the set of control surfaces as shown in Fig. 1 see at least [¶ 58-59 & 66] and Figs. 1 & 4a), the first set including the first control surface on a first side of the aircraft and the second control surface on a second side of the aircraft, the second side opposite the first side (inner landing flap A1 and inner landing flap B1 as shown in Fig. 1 see at least [¶ 51-55, 58-59 & 66] and Figs. 1 & 4a); and 
obtain second monitoring information corresponding to a second set of the control surfaces, the second set including a third control surface on the first side and a fourth control surface on the second side (position sensors 22 detect data of the set of control surfaces as shown in Fig. 1 and the outer landing flap A1 and outer landing flap B2 as shown in Fig. 1 see at least [¶ 51-55, 58-59 & 66] and Figs. 1 & 4a); and 
the non-responsive component detector is to determine the position difference based on at least one of the first monitoring information or the second monitoring information (adjusting device monitoring function 40 receive all the detected sensors data (S11-a….S22-a and S11-b …S22-b) and the system determine control surface is not working based on the asymmetry sensor that indicate the control surface is nonresponsive/not working properly, the examiner interpret control surface is not working as non-responsive control surface see at least [¶ 60-61, 63, 65-66 & 93] and Figs. 1 & 4a). 

19.	Regarding claims 6, 13 and 20, Recksiek discloses wherein the position difference is a first position difference, the threshold is a first threshold (the controller/ monitor compares the position difference to a predetermine level/threshold see at least [¶ 38]), the first control surface including a first actuator and a second actuator, the second control surface including a third actuator and a fourth actuator (actuators 20 as shown in figs. 1-2), and 
wherein: in response to the second position difference satisfying a second threshold (the controller/ monitor compares the position difference to a predetermine level/threshold see at least [¶ 38]),
the command generator is to: cease movement of the second actuator (the controller/monitor 5 and controller avoid asymmetries by adjustment of flap affected by the fault case are no longer actuated, that means the controller generate command to cease movement of the actuator see at least [¶ 90-93] and Fig.1-2)
attempt to move the first actuator to the fourth position (the system includes an adjustment device that is coupled to an adjustment flap which actuates the first actuator to adjust the lagging flap to a position/fourth position to match position of the second flap see at least [¶ 13-17, 26-28, 57-58 & 93]); and 
Recksiek does not explicitly discloses the non-responsive component detector is to determine a second position difference between a third position of the first actuator and a fourth position of the second actuator, the third position lagging the fourth position; and attempt to move the first actuator to the fourth position; and cease movement of the first actuator when moved to the fourth position.
However, Recksiek discloses system includes plurality of position sensors to detect the position of actuators and the controller determines the position difference and adjusting the position of the actuators so the flaps are symmetrically positioned, that means third position of first actuator is trailing the position of the second actuator and moving the first actuator to fourth position of second actuator see at least [¶ 13, 57-58, 65 & 93] and Fig. 1-2). Furthermore, Recksiek discloses the system lock the adjustment flap in its current adjustment state/fourth position once the actuator matches the position with second actuator, that means cease movement of the flap once moved to fourth position see at least [¶93 & 95]). Therefore, from Recksiek own teaching. It would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application once the third position of first actuator is lagging the position of the second actuator, the controller moves the first actuator to fourth position of second actuator; and the system cease the movement of the first flap in the fourth position to achieve the flaps symmetry in order to enhance the flaps operation.

20.	Regarding claims 7, 14 and 21, Recksiek discloses all limitation as discussed above, Recksiek does not explicitly disclose in response to the first actuator being unable to move to the fourth position, the command generator is to: cease movement of the first actuator at the third position; move the second actuator to the third position; and cease movement of the second actuator when moved to the third position.  
However, Recksiek discloses the system includes plurality of position sensors to detect the position of actuators and detect the faulty device and jammed actuator (see at least [¶ 17-20 & 23]). Furthermore, Recksiek discloses the controller adjust the position of the actuators so the flaps are symmetrically positioned, that means move the second actuator to third position to match the first actuator when the first actuator is jammed and the keep the second actuator at third position/cease movement of the second actuator see at least [¶ 13, 57-58, 65 & 93] and Fig. 1-2).
Therefore, from Recksiek own teaching. It would have been obvious to those having ordinary skill in the art before the effective filing date controller move the second actuator to third position to match the first actuator when the first actuator is jammed and the keep the second actuator at third position/cease movement of the second actuator in order the enhance the safety. 

21.	Claims 2, 4-5, 9,11-12, 16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US2011/0255968 to Recksiek in view of US2007/0108342 to Hanlon et al. 
22.	Regarding claims 2, 9 and 16, Recksiek discloses wherein the command generator is to. in response to the first control surface being unable to move to the second position (discloses the system includes plurality of position sensors to detect the position of actuators and detect the faulty device and jammed actuator see at least [¶ 17-20 & 23]), deactivate a first set of control surfaces while a second set of the control surfaces remains active (the adjustment device is coupled to an adjustment flap of an aircraft and the system send a reconfiguration commands can involve the deactivation of an adjustment device which is deactivating the first set of flaps see at least [¶ 69] and Figs. 1-2 and 3a-4b, for more clarification about the deactivate limitation Examiner is relying on secondary reference of Hanlon), the first set of the control surfaces including the first control surface on a first side of the aircraft and the second control surface on a second side of the aircraft, the second set different from the first set (as shown in Fig. 1 first and second set of flaps incudes actuators see at least [¶ 58-59 & 65-66] and Figs. 1-2 & 3a- 4b), 
the deactivating including: moving the second control surface to the first position (the adjustment device adjust the flaps to keep the symmetry, that means move the second flap to first position see at least [¶ 93 &95]); and 
ceasing movement of the second control surface when moved to the first position (the system lock the adjustment flap in its current adjustment state/current position that means cease movement of the flap once moved to first position see at least [¶93 & 95]).  
Recksiek does not explicitly disclose deactivate and ceasing movement of the first control surface at the first position
However, Recksiek discloses sensors that detect position of the flaps and the monitor determine the position difference of the flaps position and the system includes an adjustment device that is coupled to an adjustment flap adjust the position of the flap so the flaps are symmetrical (see at least [¶ 49-70 & 90-93]), that means the system cease movement of the flap and move another flap to the same position in order to arrange symmetry of the flaps. Therefore, from Recksiek own teaching. It would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to have the controller cease the movement of the first flap in the first position to achieve the flaps symmetry in order to enhance the safety.
However, Hanlon is directed to reconfigurable flight control surface actuations system. 
Hanlon discloses the system deactivate the set control and stopping the movement of control surfaces see at least [¶ 22-23] and Figs. 1& 2). Therefore, from the teaching of Hanlon, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Recksiek to the use the technique of deactivating the set control surfaces and stop the movement of the control surface similar to that of the teaching of Hanlon in order to enhance the wings operation.  

22.	Regarding claims 4, 11 and 18, Recksiek discloses the threshold is a first threshold, the first control surface is in a first set of control surfaces and the second control surface is in a second set of the control surfaces, the first control surface including a first actuator and a second actuator (as shown in Fig. 1 first and second set of flaps incudes actuators see at least [¶ 58-59 & 65-66] and Figs. 1-2 & 3a- 4b), and 
wherein: the non-responsive component detector is to:  - 52 -PATENT Attorney Docket No. 16-2901-US-CNT 
determine a skew position difference between the first actuator and the second actuator (asymmetry sensor 23 and the controller/monitor 5, hence the controller is capable of calculating the skew position difference actuators and compare it to a threshold see at least [¶ 60] and Fig. 1); and 
compare the skew position difference to a second threshold (“the controller/monitor 5, which indicates whether the ends of the rotating shaft power trains 11 or 12 are being rotated within a prescribed range” that means the monitor compare the skew position difference to prescribed range (range which includes a lower limit/first threshold and upper limit/second threshold) see at least [¶ 60]); and 
the command generator is to deactivate the first set of the control surfaces while the second set of the control surfaces remains active in response to determining that the second threshold is satisfied (the adjustment device is coupled to an adjustment flap of an aircraft and the system send a reconfiguration commands can involve the deactivation of an adjustment device which is deactivating the first set of flaps see at least [¶ 69] and Figs. 1-2 and 3a-4b, for more clarification about the deactivate limitation Examiner is relying on secondary reference of Hanlon).  
Hanlon discloses the system deactivate the set control and stopping the movement of control surfaces see at least [¶ 22-23] and Figs. 1& 2). Therefore, from the teaching of Hanlon, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Recksiek to the use the technique of deactivating the set control surfaces and stop the movement of the control surface similar to that of the teaching of Hanlon in order to enhance the wings operation.  

23.	Regarding claims 5, 12 and 19, Recksiek discloses the threshold is a first threshold, the first control surface is in a first set of control surfaces and the second control surface is in a second set of the control surfaces, the first control surface including a first actuator and a second actuator (as shown in Fig. 1 first and second set of flaps incudes actuators see at least [¶ 58-59 & 65-66] and Figs. 1 & 4a), and 
wherein: the non-responsive component detector is to: 
determine a force difference between the first actuator and the second actuator (load/force sensors 31 and 32, and the controller/monitor 5, hence the controller is capable of calculating the first force difference actuators and compare it to a threshold see at least [¶ 57, 63 & 74] and Fig. 1). 
compare the force difference to a second threshold (the system use the range allows forces, that means use the lower/first threshold  and upper/second threshold see at least [¶ 77]); and the command generator is to deactivate the first set of the control surfaces while the second set of the control surfaces remains active in response to determining that the second threshold is satisfied (the controller/monitor 5 and controller avoid asymmetries by adjustment of flap affected by the fault case are no longer actuated, that means the controller generate command to deactivate faulty flaps which is the first set of flaps see at least [¶ 60, 67-69, 77 & 90-93] and Fig.1, for more clarification about the deactivate limitation Examiner is relying on secondary reference of Hanlon)
Hanlon discloses the system deactivate the set control and stopping the movement of control surfaces see at least [¶ 22-23] and Figs. 1& 2). Therefore, from the teaching of Hanlon, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Recksiek to the use the technique of deactivating the set control surfaces and stop the movement of the control surface similar to that of the teaching of Hanlon in order to enhance the wings operation.  

Allowable Subject Matter
24. 	Claim 22 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b), and overcome the double patenting rejection by filing the terminal disclaimer set forth in this office action.


Conclusion
25.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896. The examiner can normally be reached W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RACHID BENDIDI/Primary Examiner, Art Unit 3667